Order, Family Court, New York County (Carol J. Goldstein, Ref.), entered on or about July 20, 2010, which, after a fact-finding hearing, dismissed the petition for an order of protection, unanimously affirmed, without costs.
Petitioner failed to demonstrate by a fair preponderance of the evidence that respondent acted with an intent to harass, annoy or alarm petitioner, and repeatedly committed acts that served no legitimate purpose (see generally Family Ct Act § 832; Matter of Melind M. v Joseph P., 95 AD3d 553, 555 [1st Dept 2012]). Accordingly, the Family Court correctly determined that respondent did not commit acts that constituted harassment in the second degree (see William C. Donnino, Practice Commentary, McKinney’s Cons Laws of NY, 2013 Electronic Update, Penal Law § 240.26). There is no basis to disturb the court’s credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
Petitioner’s appellate brief does not challenge the Family Court’s conclusion that the petition’s other allegations were without merit; accordingly, those allegations are deemed *631abandoned (see Matter of Wechsler v New York State Adirondack Park Agency, 85 AD3d 1378, 1379 n 2 [3d Dept 2011]). Concur— Mazzarelli, J.E, Andrias, DeGrasse, Freedman and ManzanetDaniels, JJ.